DETAILED ACTION
	This office action is in response to the filing of the present application on 12/30/2019.  The present application is a continuation of US 15/982,771 now US Patent 10,571,581.  US 15/982,771 is a continuation of 15/030,412, now US Patent 10,061,035.  US 15/030,412 is a 371 application of PCT/JP2014/077252.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,061,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present claims are obvious over the claims of US Patent 10,061,035.
Regarding claim 12
A radiation detector comprising: a photoelectric conversion element array having a light receiving unit including a plurality of photoelectric conversion elements one-dimensionally or two-dimensionally arrayed, and a plurality of bonding pads electrically connected to the photoelectric conversion elements and arranged outside the light receiving unit ; 
a scintillator layer stacked on the photoelectric conversion element array so as to cover the light receiving unit and configured to convert radiation into light; 
a resin frame formed on the photoelectric conversion element array, when viewed from a stacking direction of the scintillator layer, so as to pass between the scintillator layer and the bonding pads away from the scintillator layer and the bonding pads and so as to surround the scintillator layer; and 
a protection film covering the scintillator layer and having an outer edge located on the resin frame; 
wherein the outer edge of the protection film and a corresponding region of the resin frame corresponding to the outer edge of the protection film are in a processed state with a laser beam, 
a first distance between an inner edge of the resin frame and an outer edge of the scintillator layer.
(claim 6 of US 10,061,035 includes) wherein a peripheral portion of the scintillator layer is formed in a taper shape with heights gradually decreasing toward the outside of the scintillator layer.
The claims of US 10,061,035 do not include that the first distance is not more than 1 mm, however, it would have been obvious to one having ordinary skill in the art before the effective In re Boesch, 205 USPQ 215, 1980).

Claim 12 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,514,470. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present claims are obvious over the claims of US Patent 10,514,470.
Regarding claim 12 of the present application, claim 4 of US 10,514,470 includes the features of base claim 1 including:
A radiation detector comprising: 
a photoelectric conversion element array having a light receiving unit including a plurality of photoelectric conversion elements one-dimensionally or two-dimensionally arrayed, and a plurality of bonding pads electrically connected to the photoelectric conversion elements and arranged outside the light receiving unit ; 
a scintillator layer stacked on the photoelectric conversion element array so as to cover the light receiving unit and configured to convert radiation into light; 
a resin frame formed on the photoelectric conversion element array, when viewed from a stacking direction of the scintillator layer, so as to pass between the scintillator layer and the bonding pads away from the scintillator layer and the bonding pads and so as to surround the scintillator layer; and 
a protection film covering the scintillator layer and having an outer edge located on the resin frame; 
wherein the outer edge of the protection film and a corresponding region of the resin frame corresponding to the outer edge of the protection film are in a processed state with a laser beam, 
(claim 4 of US 10,514,470 includes) wherein a peripheral portion of the scintillator layer is formed in a taper shape with heights gradually decreasing toward the outside of the scintillator layer.
The claims of US 10,514,470 do not include that the distance between an inner edge of the resin frame and an outer edge of the scintillator layer is not more than 1 mm.  It is implied that the resin frame and the scintillator layer have a distance between them by the feature of “a resin frame formed… so as to pass between the scintillator layer and the bonding pads away from the scintillator layer… so as to surround the scintillator layer”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a distance between an inner edge of the resin frame and an outer edge of the scintillator layer not more than 1 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Homme et al. (US 6,262,422).
Regarding claim 12, Homme et al. teaches a radiation detector comprising (Figure 2): 
a photoelectric conversion element array 6 having a light receiving unit including a plurality of photoelectric conversion elements 2 one-dimensionally or two-dimensionally arrayed, and a plurality of bonding pads 4 electrically connected to the photoelectric conversion elements 2 and arranged outside the light receiving unit; 
a scintillator layer 7 stacked on the photoelectric conversion element array 6 so as to cover the light receiving unit 2 and configured to convert radiation into light; 
a resin frame 8 formed on the photoelectric conversion element array 6, when viewed from a stacking direction of the scintillator layer 7, so as to pass between 
a protection film 12 covering the scintillator layer 7 and having an outer edge located on the resin frame 8; 
wherein the outer edge of the protection film 12 and a corresponding region of the resin frame 8 corresponding to the outer edge of the protection film 12 are in a processed state, 
wherein a peripheral portion of the scintillator layer 7 is formed in a taper shape with heights gradually decreasing toward the outside of the scintillator layer 7, and 
a distance between an inner edge of the resin frame and an outer edge of the scintillator layer.
Regarding the feature of the protection film and the resin frame “in a processed state with a laser beam”, this is a product -by-process feature.  It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (In re Thorpe, 227 USPQ 964, 966, 1985, also MPEP § 2113).  Homme et al. shows that the resin frame 8 and the protection film 12 are processed (for example, cut) in Figure 9.  Thus Homme et al. teaches the product of “a processed state with a laser beam”.
Homme et al. does not teach that the distance between the inner edge of the resin frame and the outer edge of the scintillator layer is not more than 1 mm.  It would have been obvious to In re Boesch, 205 USPQ 215, 1980).
Regarding claim 13, Homme et al. teaches a substrate 1, wherein the photoelectric conversion elements 2 are provided on a top surface of the substrate 1, and an angle specified by a straight line connecting height positions of the peripheral portion (tapered portions of scintillator 7) and the top surface of the substrate 1 is less than 90 degrees.  Homme et al. does not specifically teach the angle, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to have the angle between 20 and 80 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
Regarding claim 14, Homme et al. teaches that the scintillator layer 7 is made using thallium doped cesium iodide (“Tl-doped CsI”, Column 4, Line 14).
Regarding claim 15, Homme et al. teaches that the protection film 12 includes a metal film 10 to reflect light (Column 5, Line 13 - 15).
Regarding claim 16, Homme et al. teaches a coating resin layer 13 arranged along the resin frame 8 so as to cover the outer edge of the protection film 12.
Regarding claim 17, Homme et al. teaches that the protection film 12 includes poly-para-xylylene organic films 9/11 (Column 4, Line 33 - 35).

Conclusion
Inoue et al. (US 9,366,767) and Homma et al. (US 2010/0224784) also teach forming tapered scintillator edges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        


/SHAHED AHMED/Primary Examiner, Art Unit 2813